Citation Nr: 1446453	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  09-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from July 1979 until his retirement in November 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in January 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Prostate cancer is not etiologically related to the Veteran's active service and was not shown to be present within one year of the Veteran's retirement from active service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service, and the incurrence or aggravation of prostate cancer during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the rating and effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the current appeal, the Board finds that the Veteran has been provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in July 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are of record.  VA Medical Center, Army Medical Center (AMC), and private treatment notes have been obtained.  The appropriate VA medical opinion has been obtained.  Indeed, in the January 2014 remand, the Board directed that a VA examiner review the claims file and provide an opinion as to whether the Veteran's prostate cancer had its onset during active service or within one year of the Veteran's retirement from active service.  The Board directed that the examiner specifically address the July 2013 letter from the Veteran's urologist and the Veteran's assertions that his documented symptoms of back pain, groin pain, and urinary difficulties in active service were signs and symptoms of early onset prostate cancer.  Further review of the record shows that the Veteran's claims file was sent to a VA examiner for review in May 2014, at which time the examiner provided a negative opinion.  However, the examiner did not address the Veteran's complaints of back pain, groin pain, and urinary difficulties in active service.  Thus, in July 2014, the Veteran's claims file was sent to the Medical Advisor at the Appeals Management Center for an addendum, which clarified the May 2014 opinion.  Additionally, the Veteran has been separately service-connected for a low back disability (accounting for his reports of back pain in service) and for epididymitis, claimed as neuritis of the ilioinguinal nerve (accounting for his groin pain and urinary difficulties).  Therefore, the Board finds that there has been substantial compliance with the directives of the January 2014 Board remand and that there is no bar to proceeding with a final decision at this time.

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where a veteran served for at least 90 days during a period of war and manifests cancer to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature. For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. For certain chronic diseases (38 C.F.R. § 3.309), to include cancer, continuity of symptoms is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that his prostate cancer had its onset while he was in active service, or at least within one year of his retirement from such service.

The STRs are silent for treatment for, or a diagnosis of, prostate cancer while the Veteran was in active service.  In April 2001, the Veteran was afforded a retirement examination, at which time a prostate specific antigen (PSA) laboratory test was completed.  At that time, his PSA level was 1.9.  

A review of the post-service medical evidence of record shows that the Veteran's PSA level was 2.21 in July 2002 and 2.8 in June 2004.  In March 2007, the Veteran's PSA level surpassed 4.0, and a prostate biopsy was completed at that time.  The results of the biopsy did not reveal the presence of cancer.  Due to persistent elevation of PSA levels, the Veteran had a repeat biopsy completed in October 2007, which showed a single tiny focus of low grade prostate cancer.  In January 2008, the Veteran underwent a prostatectomy.  Since that time, the Veteran has had both residual urinary and sexual side effects.  

The Veteran reports that he was found to have a PSA of 3.99 in July 2002, within one year of his retirement from active service.  Post-service medical evidence of record shows that the Veteran did in fact have a PSA level taken in July 2002.  However, at that time, his PSA level was 2.21.  The 3.99 PSA level that the Veteran has repeatedly referred to as showing he had prostate cancer within one year of his separation from active service is not actually a PSA level finding, but rather, is the high reference range level.  Therefore, the Board finds that the evidence of record does not support a finding that the Veteran had a PSA level of 3.99 in July 2002.  

Also of record are August 2009 and July 2013 letters from the Veteran's private urlogist at the AMC, Dr. T.D.  In those letters, Dr. T.D. opined that the Veteran more likely than not had prostate cancer while in active service, or at the very least, within one year of his retirement from active service.  In this regard, Dr. T.D. has noted both the Veteran's reported PSA of 3.99 in July 2002 and the slow progression of prostate cancer to support his conclusion.   

The Board finds that the opinions provided by Dr. T.D. are inadequate.  In this regard, the Board notes that they are both based on the finding that the Veteran had a PSA level of 3.99 in July 2002.  However, as discussed above, that finding is not supported by the record.  As Dr. T.D.'s opinions rely on inaccurate facts, the opinions are not adequate and cannot serve as the basis of a grant of entitlement to service connection for prostate cancer residuals.  

In May 2014, the Veteran's claims file was sent to the VA Medical Center for a file review and an etiology opinion.  Review of the record shows that the Veteran's file was reviewed by a urologist at the VA Medical Center.  The examiner opined that there was no evidence that the Veteran's prostate cancer was present while he was in active duty or within one year of his retirement.  In this regard, the examiner noted that the Veteran's PSA did not pass the 4.0 threshold until 2007, more than three years after his retirement from active service.  Furthermore, the Veteran was not even diagnosed with prostate cancer until after the October 2007 repeat biopsy.  

In July 2014, the file was reviewed by a VA medical advisor.  At that time, the examiner opined that it was less likely as not that the Veteran's prostate cancer was incurred in or caused by the claimed in-service injury, event, or illness, to include the documented symptoms of back pain, groin pain, and urinary difficulties in active service.  In this regard, the examiner noted that the Veteran's PSA level was 1.9 at the time of his retirement physical in April 2001, his genitourinary system was clinically normal, and there were no defects noted at that time.  The examiner also noted that the Veteran's complaints of groin pain in service were related to a muscle strain and a hernia, and not to prostate cancer.  Further, the examiner noted that at the time of the Veteran's complaints of back pain in service, his genitourinary examination was found to be normal.  

With regard to the May 2014 VA examiner's opinion that the Veteran did not have prostate cancer within one year of his retirement from active service, the July 2014 examiner added that according to medical literature more than 60 percent of patients with prostate cancer were asymptomatic and the diagnosis was made solely because of an elevated screening PSA level.  The examiner further noted that according to the literature, for men aged 40-49 (the Veteran was 41 at the time of the July 2002 PSA screening), a PSA greater than 2.5 was considered abnormal.  The examiner noted that based on the Veteran's age when he retired and when he initiated care at the VA Medical Center, his PSA levels of 1.9 and 2.2 were normal and warranted no further work-up.  The examiner also noted that the July 2002 3.99 PSA level repeatedly reported by the Veteran was not in fact a laboratory finding, but was rather a reference range for the laboratory finding.  The examiner concluded that, even by the most aggressive criteria, given the Veteran's PSA levels of 1.9 and 2.2 in 2001 and 2002 respectively, the Veteran did not have an abnormal PSA until 2004 at the earliest (2.8), about 3 years after his retirement from active service.  

The Board finds that the May 2014 and July 2014 opinions, when read together, are adequate.  In this regard, the Board notes that the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran sincerely believes that his prostate cancer had its onset during service, or was at least present within one year of his retirement from active service.  Also, lay persons are competent to provide opinions on some medical issues. However, in this case, the question of whether the Veteran had a medical diagnosis of prostate cancer is outside the realm of common knowledge of a lay person as it is a question requiring medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis or an opinion on that issue.

In sum, the Veteran was not treated for, or diagnosed with, prostate cancer in service.  The opinions provided by the Veteran's AMC urologist that the Veteran's prostate cancer was present at least within one year of his retirement from active service are not adequate as they relied on inaccurate facts.  Both the VA examiner and the VA medical advisor have opined that the Veteran's prostate cancer was not related to service and was not present within one year of his returement from active service, and there are no adequate opinions of record to the contrary.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of prostate cancer and that therefore entitlement to service connection for residuals of prostate cancer is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for residuals of prostate cancer is denied.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


